Case 1:19-cr-00344-RBJ Document 100 Filed 04/09/20 USDC Colorado Page 1 of 12

IW TRE bi “S OTST aott
(AIS Un LIL) 2 AES /UESIRICT TOMA T

Uncted Sfezesg of. America
V, fist. ct No.! ?- cr a3 Gf) Cnrect hopea / Me* ILED
Arbe JO Torte ,
R -9 2020
a NOTION JEFFREY P COLWELL —

For felease encling Agpeol, farief Kx Sugert eeeperenieee

ES DIST,
DENVER, COLORADS OORT

a ur §dictiocs fentiaer bria v6 ohS lostantomoniic yr Fa Se, ferauant te [Gbc% (138

. Lege / Areument e _ |

ELC AVED Fonte + Keyra 3 folded jx Pesreng.roughBe, Ne deb cio/o ice

Shall 2rd hat Qa horéac whe los beox. Fouad puiltes aad Sentenceth 6 a term ef

lampriEOrment, aad whe hab Aikelar agoeal ero fen Tit. Phe Writek CeNorars,
be, detuned unless oe. da hruel ok Fiver bands?

BG. Clea and) Conv 1GC 18 Evi dence. ofa He Perbat 1 § mer like ee, % Mee
or fase a lan ger % the Se hery 2 F anprotter LersOL ot he Comaneniy?
r€ releoSed unle” Secyac 2 42Q) oO of Hi 8 title,” frcl,

hat Fle. agpeq! /'& net or He farpese of defor, and raiseae &

SuS38 pact1q/ Guest ae ck Law or kacr I re Eult 1G) fevesalG il
at order GLa mew Pri al, Gi a dentence Har hes get lachedbe. x team of
Lenpriémrment oCfV) a reduced Sentence % a Perr) oF prynt seaeraent J€SE
Stat rhe Sera/ ok fre Fume alrecdy> Served, lle § yhe expected letra tial

eb He ggpeel 7
Case 1:19-cr-00344-RBJ Document 100 Filed 04/09/20 USDC Colorado Page 2 of 12 @

br timer aadSserf& that Fe appeal i'§ at bor Fhe herfle ck delays, aad

rarses a Suyssparhia! Guestion ef law a facr liked T%! re&ult fre

%, Vv A ;

‘he versal . And ab He [rial Cart Stated 17 8e/F decries Fen nae S
SenTenc sys pearing ; thot fer time ho$& SSpme reversooe  &Suee ~

hk ikéw &, fete THig7e* fos Fxar shel he& Patek Senvence, ark was Ve Gort
Te he hol f wan house » ve be gid a Yerm of Sypert) wl pe/eeke - hes
feted: mer PE ar [ikéleo le Flee w- fest « Lanyer Za pe Comment an 77> -
Fucrtheranme, ever Fa mew trial Were ordered Et Weld met acl
a Ferm ef sarge! Sat me ry, AQ wed? rede 7 1 ce reduce Serpence
Ye @ Term ef barf Semen? Less Phat, Phe 9ste/ of Fhe time, alread yD
Served SE a mew Serre nce Were Janae sed. “. &. + Dah da, FK2 F Am 73 ;
C1oe wD u.8.v' Hes) en OF Myx 910 29IC lec ze/s) G /8u5CB/9S© 2

Secendare Lega! A-aument

At che Cleese of ohe Sertencets heer ag  Erverament eTIoraey —
[Sarah we/ ss / Stated % ohe Court — Heck t“nHA Aour'Moner 7
fetitimer hak reSearched we reference %& thar Ferm. As well ak Je
342 referesce % Pe fourth Crreacre Coke, gmenhn ned

ff CA Jdves Nor A jh
Yria/ arterrer die feu's ch, Hetailed iu ohe Shberr0, Vo 77 CW lo
Vea EMI8E§ band crmert. “As le whe rhe ASéim leh ve Cryame& Act $ACAD
L[EUSC/ BQ AclE met ofgolo % He alle zed caduct. Charged su. ee
cadicramett. Thus, Peti times wll mot weste fhe Court '® Hime, SCOTS
ofe Se facTé ~ LasTe af, LETCh tr Wi addresk he Nockeckeres 7 E&@.,
 

Case 1:19-cr-00344-RBJ Document 100 Filed 04/09/20 USDC Colorado Page 3 of 12
Z-

La dv td 1299 0.8 Aye- CEXTS Sa (4%, 16Merh? thot cowr held;

‘ He Ere MmenT ow reortéenté char [th agreed gf U/c 7 T2000 Par i
Was Serror/ % have Lrosecuted byw water HetACAL. Ve charee 2
oF Cen& yn correcrlry 1n dee he LACA fre ther had. ete hoe ancrher fe2U1 Si
ck Federal law Wedd nor alter He duris hy tial ef he M54 CF Cru.
both charge’® Weuld he Federal wdetims withie te district Carré

=—

a 5) CCH matter Jubb, oF; Ae -

Cinder tnecena/ Cir-cUums7 ances | het time” Wold c ree WC rh he gone SFatem et.

‘Hewever, Arias 272 @/, AM. fer sch Conrecrts are uel. Hor C- &. | 8-3-0e2
aE As wr ltrer, weshiacasrcrutaal! J And Hh. & excherpe Seek, f/x!
berweert rhe Court and Mr Her &oh, Jase "2, Moti & Weare Tratsengt ‘i

Me Ker sch . But cba? ehrakiap’® ohe Cot Jek ze odd /arpu age
% Srerurtes&s thot ore dekecnve.~

Ye. Cowt > Give me Sare [ow Phet Soy 6& vor phe. Court Cannot
in recare? a &tejule Se ak % be CmHtitah ene! =

HM Hersch: Swell, 4 think Larerfret 1 £ dp) Khe rent Hae ada jap. Legsvape

Ag betarled ot foe "9 of Peri time * A veet agoeel amet m. She MW &
2 pnean & Cort hdd pe. Jehrsot vv. Farkel, St2 0.8. We Wo CFF Zz

_ |

| CMV [either This Courl mer ara other Feberal Trib usel ped ony
autherttrn fe floce x CHtruct) a a Sate Sfenete dh Keresh
frowy mL renhired by te hip best Court ok He S& tose. =
Case 1:19-cr-00344-RBJ Document 100 Filed 04/09/20 USDC Colorado Page 4 of 12

yy

See alSo/ “Qu rleant. » 80 Fle 248 Kah i 21/49 Cle lt Zeon) 6 Seme o fl
Z the Saark 2xters che IN in th Corea? WAS held 1. WE. Lr. ANe San,
YFY Bed & #7 2 60F CPG, ZF) Swe flack J rhe Cait atienel ou their
Ve fi add an element / % ce Cripmael Stevefe.~

Ls feu &, Me chaste Crbuch held re A & Dav &, 2eYtEd 2b PSF 2 Fey Ga?)
=4 Vaaue low 7& {No LAW / at all. ~ Ancl ca heste+v US, ZAP LE.
Mp. EXLS 12889 CUE, €9 fo Fhe GEE fleven the Creu? fell;

* An ances ctutiaal Jaw p& verdk, enh & a8 law... A Gonna
ender 17786 met moeretn erraenus, $ut /'& 1M ep2/ ail’ le. Ad
becaek& he Pal Court '® au theritrs (eo tadsct ard FAs He Pertacve
Arve kL, Se/elr yet ve Low & Thee, challenged. Ih te Jews were
ULCMSFO teprmea/, Ct Followed Hor ef trrel Coot f acgumel $ME
JUkTEDICTION J of He Cave s.*

guetiah care Syebelth (ao t.F4 9 396° ¥7 018 800 Firrherrmer, 2 and
y MS, (80 L8L BP LOF GS Zotl) Fer Court al&e peld Cinin SLKRCUA .

xf a [aw Yd as Vied J 2 rhe Crminol ce kendasz! €
Cond act, rhe de lendert /% entitled (eo Be Free. =

Thed CTL ATO Ve he Ce ramen ticS relave ar 200. CAE 1F-3-C2EDE
Westnet 7 witha He district Cour'* Eabecr rmotter Jerid tin,
Sicce that Evote Srotate » Sancmsrntenade Vogue 2 As re

Tre a/ Court (TECLF Sroted. Ar Papel & of He Poti a a Neanrs Vrosseryt
And’ ak Stated CIE , Le GH CACTI Te tone! Jaw ,/ /Eme lew at Ql. Ad

cond net, ak ail noe Carer a4 Jur sthich on We A S907 Corel
Case 1:19-cr-00344-RBJ Document 100 Filed 04/09/20 USDC Colorado Page 5 of 12

@

The. Lourth, Cireut nm ore fad accord Mocken berg VE, HER ZO/HOLFY
CIE 1? ee which held) ~An br Indictment er ether flealigrFourdel
Onc general F470) be de Face eke Gelementé fek ae clleygk, ol oF
o right coberred, meed mor mepetire Phe motherel on excegprat
Amok be ow AA A/S t12 CF C/evke whether pu She Same
SecHiat or e/& where —U7T1E Lacemeers 07 0Ft whe peljckh or Ewch

ee CXC ET Je Se7 tt ig ark eSte Sl E4 0b ” corigan 40 Ne/rees Vv.
AL8&. 260 et, &- BSF OBSEC/ 9222

Wwe fetats feve he mode here. Pottt1l). | 8-3-C2LEE .1'8 mot withe.

a Fedbera/ cout Subect matter dunisdictia, Unlet& al aati! Suck
(State Statufe/) 8 f
vy

Soe a&&smilated up ber |EUEC/IE@. whrek ir
Was pel. fol +@7). Geoverument © a the aa arok Wer &S pre-/eok tl

ple Neath, Great” holding ie U.&.0 Roche, S99 fbi 1419 lecbercpuh ch bejd;
He Brenmet arp veg fot oho hedere! Stotute Seek met cle pr efeley

coer KECHA é conduit Kvee sk Free, the € arSrument 1 & pen Ef 9Ce€.

der phe birtt Fron of He CEWLE rest, wetegere GOMCAJ if There

fe GAvé 7 gpplicosle f bederel Jaw 7 CAPER AR 7. Cab We eo mef

iA Z wire. (077 Whether ever Conceyo ae ch ae epaglt de lendosf fC wered, 7
ww AS 14. WeCKKVEKE, we foie little A: Fh cor p34 Cent le Lirer Phot

AOCHA “ Cond wet \& pmode furihabla balox 7 ene ment Cme res =

The mle Stotute arolomct [e He Colerede Credible Arcot stobele
add be LB U8.¢. I) 5 @QAE. Sree. both aieterek Corny el (ZL
w | |

True Shre FS 9) Havever a& Petiteoner will demalrrate Dora tlw,

Phe eemment Knew 1 Wedd hove di blicul Go L7tagy, @ Vie/oht ae
ch WWE Stalute 2& vel,
~ Case 1:19-cr-00344-RBJ Document 100 Filed 04/09/20 USDC Colorado Page 6 of 12

[Suse WS6@EO Gees Net hole: @

=> f
(GOSCNS@LOE reads in. velevart fart 2 Whoever... Phreaten® %
C assault /, Kling em pnurth a watted Speteb ef ha af, & wactel STPe& _
dicbpe, a Lefperel Ja W enforcement akhicer, er ad ehhge/ whe Killice

Weil he ae CHme under Eyck Sectia ~67bU,EC U4 J Shall be fons shed
ak frotided in SubSectiar G). =

[Bere fre, pa a frove a welatio of Sena US; oe ewvengrent

wm 454 ShWEL he dekend art threatened % fo @ S&au/t Jor pnarder, @
ar elhuel Whee Killies weuld be x tcrime uder/Buselil~ gers
AL &. vu fleas, 22 t.&.15t CEXLE /[19AC#. 1h, yy Crbes 077 & clear
Fhar UF QRE 209 wire& a& anfe sient, @/ elemert Jok He Axotele. Phe
clemest 2 {AS Sault 7 Wh ch LS moet Charge el 1H. He Cuwrre tt (1cb C pmaen'

XX
The Supreme Curt held ju. derek US, St6 wk 22% 2232 C/ 9992 VET ements
must be chageed in He radi tment, Sadmrted le a dugqr, ark (Froven J
bA oh, POMPE, heamnd a recbencke lous. Sve ae v. Weltmare,
835 fib 1211 21F Geta 9 ark .8.0'Horke vers 3/8 hb /0¢/ 2 joes (eltes) Come)
Ft Supreme Corr ol So held in Ayerent v Dew Je riar , S30 “8. ae C z2002

Te fa./ure 7B Charze aressente/ element cf a cr: mel Violates 7 He

te]; bth. Amendrent =

Llewia, 1. Alakebev.Weth ~ TOK, S920, 6.2% Cee) rhe Court fejee,’
7 ce G

~ Wher ce JS « re dec& mer Fink on. eS8ertie/ element cf aCring,
a detendert'® Cont trac veletes Phe i: SJixth Areenlrent =
 

Case 1:19-cr-00344-RBJ Document 100 Filed 04/09/20 USDC Colorado Page 7 of 12

‘Here, Pe indsctam at clearer Ail net Chee vle eSk ert el element CF
rc abSedt/ AS Such ple wadicymerk Failed te Stove an 2 tlenad Moe /2e
El Com. -/ ke KATHAWAA, ¢he Cowt de fir e€ abbadt I 28;
Seirher ex attempted ba ther ot a& lac tags are ther (4 ree keracle .
opeteaenok flea eck ase / bok sla hocm™ Phy & defiacpear reveal §
PRET G4 2 Crempt he Whe guoveriment ve fave feckodt Wedd fall K/ar
acicts7 Face. vere. Pe a eped Cem Leer oocegrrc! 1h To) PF. toe fe
aovennert dil rot Faq 187 di thrert ant! *Zol F

ba A, a ». Lariat, 77t Esl jo Ajo cat) Cit aA “UA ¥. Aupherip, SY KR/3SB0O/3 54
Ci 7 zo/] A chine flamed ete J le (POL Sota rane wi thm rela, Astaro
< Fhe Cayr wee pel Sat Qe G 2Skad? / tebe BoE oLter tHe ale kertlor
costed pank robera L4H .@ al Klerent & tofespbil Mneot J yon-eer A ortitoge
AONE YN HE of He Pere Sp enmebole. =

Furthermore, ve peel’ fA 2E @ Welatrat ch LbUSCINY. hon nent re otf
hove Fohet & Sustorrie/ 57% sweads Har Crme, and wit Gli fave fel
we re pusite meygb ree i GF cerTire. erator v UES S004,8397 I3AI CSE x]
Whick /S atterlas larypesé, Le few oe eeeanest Ve Prere. Siece Pen Seamer
Wes locked ix Phe tefbere/ ype ronex, or Re tre ck Fle a opeh ever fT

EL Ab-E bv Gerdle&, 931 PRPCIUG f2e Cree cle] He Cow? fell = recegmitee
zs _ A et
(x Wl &.v bancl GGG Fide 12 » 84 Clodg-ee/ 6) Yar anh ak&eult J CCCELE JH
We Crrem Fates ef. hex & Persot Come TE a Ve hint cer Hel Serof&
QCT whick COHETCHietCE an 2 Flensi veh Youchagy, an Q Aer a (Pfu
(a teatienal ly Pheajers Ye burt Sereme ele ard fos fre ggrere tt
eailit~ 02 dle Se. Agate, feienaer We & loch eb iu Phe Eyremax
ark Lik net, warn foie. ole ed) Ute Jo hurt SLB G6. poe Heer 0 de Je
Case 1:19-cr-00344-RBJ Document 100 Filed 04/09/20 USDC Colorado Page 8 of 12 P

te Court barrher hed re. Got CHES 3. whe Tsp for Phe Crime of
GASSAULT) Should be pte tateat oF de occuted) (Net THEFEM I of

(a fires ef Pe alsered ew, 7 Kavever, MES freciteler few

Perc trmer'® conviction weé eoranedl ” 7h fear of % alleged WCUF?,

Soe Sarak woss at Pape *SF gmotins hearre Farkery ft.

Shae ol Se can't underitand Piaf. ¢ (i & Whe fyeee/e ure. / add rl5S
ould he Scare. .

Hewever tear] 18 pot an element of / BUSCY SOE O© aere F [PCI 7.
Mnd 12 US.» fren 64, 250 FL 94/0999 (jolted) He Cour held)

= 5 ‘S uawersal lr Fue. Mat ¢ me indictment }$ &ekhe eat] / f/f
We& mot acterafe lr an clear lpy Lstfall J oe £19 rel afer s cf
which ohe. okenSe 7'& Composed stor frincyle ANCA, rie ever
Wher Fhe exCGo jie 71'S Set forth ita SaVepuert Clev&e eo Secher

of Fle Stotute % guetieg UE. Cook EYEE FL FE C/ H20

2 Yen th Creat kuepher feld pu NATHAWAA jie

Ve are met [ang APetanek hes 7k pevernment (é OS ECLT(CX Haft oko
ndeicamenp§ be Rcrencr here wok harmlest... AS LAM TIES. ir&elt
Yeonud& w& (Soe wtice | % oh Ae ken ant JE @ COT re lip. Combi derek ar
(dat (PB. Wwe hove Little debt at a Aelerdott conned for a
Ai klepent o hens hax staf cd arned [ae Fhe ec crrmett wade. redler
aulher& (Lreiehice J alt hace 7 fheresn: =
 

Case 1:19-cr-00344-RBJ Document 100 Filed 04/09/20 USDC Colorado Page 9 of 12

het Trae Was comcted cen dee axlincaspcretaa] avefe Sretefe./ Fick
He liadrctewent] fe, led Che npe eat a flenie caclher a Vale fedleraf
Spefufe . Yherehre, oe Loves Cork Wee wi tae f ou$ er pn cher Styler.
Te rele ce Cont ot o- Sente vce, f [ 8USC3Z3/ And even pf He
Sarnpet werete re-undict Retina under [BUCH 5 QCE. Ad weste
ducbiee/ re Sources. Lt woded 80: mer ht o5@ Ve frwe Se tes ele ren f
el faksadt. / Jak ever (Fk (7 Codd (we Hot ee pent!

Ho fahi sheent cently SecnalO ref /S@QEU' ZR a Aire ark

Canfel Saget. for fret sme re Saw C1 MAG, / Cet heap Sox rNei sn
C5 Cdyn HOC NE © Phe bear shmert fer anf ectoutt Jdesenbel
(HX Sectacy SOLE ii&a Fine an (yf Fea ene BL moprmere.
Phan 47 Ae ac = Whiek Woull reEult 1H )

CG? fevesal, GN arent Fra mew Yiel(@ o Sentene. plo deck mef
(2 cluke a Perm ef trrfri forrranh or Gh) a ridbucel sertene Vea
Fer ef Layft Sede nt less Haw le. Pe tel of le ie. a/renHy berth,

Jou Fle expected Laratir of He oped. {fa/VHE

Suse Let i tier log q/neodn, been Laryrismed FL pearls Sr(C)ona HE, pet
Cun Tie Pte "SY dey & he fis recesved fee pork calect Pek Fle.
PhreP morte enmmee, for te Teork Cp-cur 2 dace fb ope!
Joes @l/ ColceleFimE wast be (reverel [lerctat-. Cold ba pt aw
AalZ Wer hye, re-edit VA SoUC%. atter £2 ReaS Je Sel 4 0 Celi,
Lhe we, hee % Pe fCOVIOTG fandeme Jedd expe Perieer
re 44a¢COIL 2/00 thE, Whick Would fon ole Fle kelere/ Je CNT
Cirilh, Liebe for Such Maes. he. fe fen trae (A e7 ar
7 tile { Jb JS, Aye (Lod Tap, accor. Ye {CLIC J
Case 1:19-cr-00344-RBJ Document 100 Filed 04/09/20 USDC Colorado Page 10 of 12 VE
d

CoNCLu STOW

Letctiner contendl’s thar he has frebented SeBjcnent endine one fott&
thar Wwarrertée flecement (4 a folF- Weer Acre | fe odltr ogpeel,

And. Phe. locK cf Cu) 20 anatter deetSh iT H, Sy tev

— of COW

Zhe sv cern Hot a CoA ek He freecie hak bien Seat
1 fla QThe7“D i Fle podnvent Va Me Lisa & | Ko &
al Lee ¥ SRarl fo

arch Wess fro Se / F ESF Zp

AEIe aS Atho- ECL Engle week
fice of fle Wa Atte tx 75 95 WV Parsee Aree
| 8) Califone 5% Sle love Cittefa. CO Fe7ve3

“Une CO. Fer’

Whé Ss "Aa of fer! Lele

Cc Clam4e
cC! fl Sroar kersth.
Case 1:19-cr-00344-RBJ Document 100 Filed 04/09/20 USDC Colorado Page 11 of 12

— ADR EVR

Qe LtMarch t202 Compre && [a bsed Ph. Care 8 Acf. Sreprat live 9&®

>

Rua He Corered emery 22% Peticd, 1b He Atte cots, Geseral Finds Phof
Cer bee? OO cork aS wll pater: life at lect ole Feenc trons of Phe

Je uread / ve biee tor EF He foarte, 4 [ep Phere Phe ANN CN wr Grate

cf Tre for whch we liretta” 1'& ee tbe cel UE floc a Lt SACK JX

, Home Conljteprtn7 J aed Phe h-ve Senpenie cf Ee Hal 3ocvO E>

LUCENE o Arte rat, Genere/ Withee arr. 26 Marck C22. ,onlmD-/# 7
Prvilom.

As Fle Curt 1é aware, Per teen & Mother recenrls foited awe A: Ad
pe hi CEA Aowas er ws fer Jott lers brea Canes Lheve he, Tete pwa@er
wel? a &fe re. Cowt Ie Precéfe oe Lhantebe he fenti Syeerve€
Pelee ba 2 Je the eu plore PEG ET af QVWaas-atir Lt. ow nn Ke

Westen permet ef heared fatucal KA ie he moar hs Sytem pa
Nerv gel é AL. Ee tel Folé. Care oF her.

Cle yy) &, ple Athoren Gererc/ é Same red sea See Aes Phot Re ae
. 7 ? q
Show CoSer- an fprmefek ape ant ve lsc Pile, le COD 7.
Center Fle C2C Ce Leds
fetitiae- aC 9 Court [2 Fole Ph chore (2ho (GorsrercHer .
Ute ole, f “2 PhS ANeCLA Hepect

 
 
 
 
"RBJ Document 100 Fil@d 04/09/20 USDC Colorado Page 12 of 12

Case 1:19-cr-003

/b6CP- Ol? J PVA AER DH
Lor Ore [eles Ave OY -B- z
ne oo Ww Quire f :

we , — e Bb nfo sores K, brooke Jk i
Lirteton CO- F7 Cle

ALS NSrach Court

Hh ceo. He Chee
Cr tt Nira Carrhae \
acs te (4 "5" / el .
26 payer (0 FOP TS

J BEOLEL Phe Mh e hap ibe fp iiaiiialiie|l

  
